Opinion
issued January 26, 2012.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B10B00997BCV
 

 
KIMBERLY TAYLOR, Appellant
 
V.
 
FEDERAL NATIONAL MORTGAGE
ASSOCIATION A/K/A FANNIE MAE, Appellee
 

 
On Appeal from the County
Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 967125
 

 
MEMORANDUM
OPINION




Appellant, Kimberly Taylor, attempts to
appeal from the trial court’s judgment which was signed on August 24,
2010.  
Generally, a notice of appeal is due within
thirty days after a judgment is signed.  See Tex.
R. App. P. 26.1(a)(1).  The
deadline to file a notice of appeal is extended to 90 days after the date the
judgment is signed if any party timely files a motion for new trial, motion to
modify the judgment, motion to reinstate, or, under certain circumstances, a
request for findings of fact and conclusions of law.  See id.  
Because the trial court signed its final
judgment on August 24, 2010, a motion for new trial would have been due by
September 23, 2010.  Appellant did not
file a motion for new trial; consequently, her notice of appeal remained due by
September 23, 2010. 
Appellant did not file a notice of appeal
until November 16, 2010.  Without a
timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See Tex.
R. App. P. 25.1.
Accordingly, we dismiss the appeal for want
of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).  We dismiss any other pending motions as moot.  
PER CURIAM
 
Panel consists of Justices Jennings, Massengale, and
Huddle.